                                                                                                                      1 Joel E. Tasca
                                                                                                                        Nevada Bar No. 14124
                                                                                                                      2 Lindsay Demaree
                                                                                                                        Nevada Bar No. 11949
                                                                                                                      3 BALLARD SPAHR LLP
                                                                                                                        1980 Festival Plaza Drive, Suite 900
                                                                                                                      4 Las Vegas, Nevada 89135
                                                                                                                        Telephone: 702.471.7000
                                                                                                                      5 Facsimile: 702.471.7070
                                                                                                                        tasca@ballardspahr.com
                                                                                                                      6 demareel@ballardspahr.com

                                                                                                                      7 Attorneys for Defendant
                                                                                                                        CitiMortgage, Inc.
                                                                                                                      8

                                                                                                                      9

                                                                                                                     10                           UNITED STATES DISTRICT COURT

                                                                                                                     11                                  DISTRICT OF NEVADA

                                                                                                                     12 TERRY D. OLSON,                                CASE NO. 2:19-cv-02191-JCM-EJY
                    1980 Festival Plaza Drive, Suite 900


                                                                                     702.471.7000 FAX 702.471.7070




                                                                                                                     13          Plaintiff,                            STIPULATION AND ORDER TO
                                                           Las Vegas, Nevada 89135
BALLARD SPAHR LLP




                                                                                                                                                                       EXTEND TIME FOR CITIMORTGAGE,
                                                                                                                     14 v.
                                                                                                                                                                       INC. TO RESPOND TO PLAINTIFF’S
                                                                                                                     15 EQUIFAX INFORMATION SERVICES,                  COMPLAINT
                                                                                                                        LLC; CITIMORTGAGE, INC.,
                                                                                                                     16                                                (First Request)
                                                                                                                              Defendants.
                                                                                                                     17

                                                                                                                     18

                                                                                                                     19          Defendant CitiMortgage, Inc.’s response to Plaintiff Terry Olson’s complaint

                                                                                                                     20 currently is due January 13, 2020. CitiMortgage, Inc. has requested, and Plaintiff

                                                                                                                     21 has agreed, that CitiMortgage has up to and including February 12, 2020 to respond

                                                                                                                     22 to Plaintiff’s complaint, to provide time for CitiMortgage, Inc. to investigate

                                                                                                                     23 Plaintiff's allegations and for the parties to discuss a potential early resolution of the

                                                                                                                     24 claims asserted against CitiMortgage, Inc.

                                                                                                                     25

                                                                                                                     26                               [Continued on following page.]
                                                                                                                     27

                                                                                                                     28


                                                                                                                          DMWEST #39622084 v1
                                                                                                                      1           This is the first request for such an extension, and it is made in good faith and

                                                                                                                      2 not for purposes of delay.

                                                                                                                      3 Dated: January 10, 2020

                                                                                                                      4 BALLARD SPAHR LLP                                HAINES & KRIEGER
                                                                                                                      5
                                                                                                                        By: /s/ Lindsay Demaree                          By: /s/ Shawn W. Miller
                                                                                                                      6 Joel E. Tasca                                    David H. Krieger
                                                                                                                        Nevada Bar No. 14124                             Nevada Bar No. 9086
                                                                                                                      7 Lindsay Demaree                                  Shawn W. Miller
                                                                                                                        Nevada Bar No. 11949                             Nevada Bar No. 7825
                                                                                                                      8 1980 Festival Plaza Drive, Suite 900             8985 S. Eastern Avenue, Suite 130
                                                                                                                        Las Vegas, Nevada 89135                          Henderson, Nevada 89123
                                                                                                                      9                                                  (702) 880-5554
                                                                                                                        Attorneys for Defendant                          dkrieger@hainesandkrieger.com
                                                                                                                     10 CitiMortgage, Inc.
                                                                                                                                                                         Attorneys for Plaintiff
                                                                                                                     11

                                                                                                                     12
                    1980 Festival Plaza Drive, Suite 900


                                                                                     702.471.7000 FAX 702.471.7070




                                                                                                                     13
                                                           Las Vegas, Nevada 89135
BALLARD SPAHR LLP




                                                                                                                                                                  ORDER
                                                                                                                     14
                                                                                                                                                                  IT IS SO ORDERED:
                                                                                                                     15

                                                                                                                     16
                                                                                                                                                                  UNITED STATES MAGISTRATE JUDGE
                                                                                                                     17

                                                                                                                     18                                           DATED:        January 13, 2020

                                                                                                                     19

                                                                                                                     20

                                                                                                                     21

                                                                                                                     22

                                                                                                                     23

                                                                                                                     24

                                                                                                                     25

                                                                                                                     26

                                                                                                                     27

                                                                                                                     28


                                                                                                                          DMWEST #39622084 v1                        2
